Citation Nr: 0113287	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from December 1966 until 
October of 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
1999 rating decision from the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO), which 
granted service connection for paroxysmal tachycardia and 
assigned an initial evaluation of 10 percent.  The veteran 
expressed disagreement with the initial evaluation.  

The veteran originally requested that a personal hearing be 
conducted on this matter, but withdrew that request in 
correspondence dated May of 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's paroxysmal tachycardia is not productive of 
more than four episodes per year documented by ECG or Holter 
monitor.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paroxysmal tachycardia have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.1-4.14, 
4.104, Diagnostic Code 7010 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
RO obtained the veteran's service medical records and 
afforded the veteran a VA examination. In addition, the 
veteran submitted statements from private physicians.  Upon 
denial of the claim, the veteran was sent a Statement of the 
Case in December of 2000, which set forth the basis for 
denial and what evidence was necessary in order to 
substantiate the claim.  As such, the Board finds that this 
claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 U.S.C.A. § 4.3.  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  Thus, it is essential that the disability be 
considered in the context of the entire recorded history when 
determining the level of current impairment.  See 38 C.F.R. 
§ 4.1.  However, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A review of the record reveals that the veteran was initially 
granted service connection for paroxysmal tachycardia in 
August of 1999, and a 10 percent disability rating was 
assigned effective May 1999.  This rating was assigned after 
review of VA and private physician medical records that 
agreed the veteran's paroxysmal tachycardia was caused by 
nightmares stemming from his service connected PTSD.  The 
veteran now takes the medication Verapamil that controls his 
tachycardia.  The veteran filed a Notice of Disagreement as 
to the disability evaluation in October of 1999.  A Statement 
of the Case was issued by the RO, and this appeal followed.

Also of record is a treatment history record documenting 
tachycardic episodes of the veteran in May, 1987 and October 
of 1988, as well as four episodes between the period of March 
1990 to May 1991.

In a May 1999 statement from the veteran he wrote that during 
a 14-month period from March 1990 until May 1991, he suffered 
four episodes and was then prescribed Verapamil to regulate 
his tachycardia.  The veteran wrote that since beginning this 
prescription medication, he has had no further episodes of 
tachycardia.  However, because of this 14-month period and 
the frequency of his tachycardic episodes within that time, 
the veteran argues that he is entitled to a higher 
evaluation.  The veteran argues that were he not taking his 
medication, he would have had more than four episodes of 
tachycardia during the past year, thus entitling him to an 
evaluation greater than that which he is currently assigned.

Pertinent evidence of record also includes a VA examination 
dated July of 1999.  On examination, the veteran's heart 
seemed normal in size.  Thrust of the heart was normal, with 
rate and rhythm regular.  No abnormal sounds were heard, and 
peripheral blood vessels were palpated and found in good 
condition.  The veteran's blood pressure while sitting was 
156/106, and 150/102 while standing and lying.  The veteran's 
pulse was 80 and his respiration 18.  Upon x-ray of the 
veteran's chest, small calcified granulomata were found, but 
otherwise the heart was within normal limits.

A stress test was performed on the veteran.  The veteran had 
taken Verapamil the same morning.  The veteran was exercised 
for 6 minutes and 49 seconds, achieving a peak stress heart 
rate of 139 beats per minute, which was 85 percent of the 
target heart rate.  The veteran achieved a peak stress blood 
pressure of 162/80.  The test was terminated due to leg pain.  
Analysis of electrocardiograms showed a normal sinus rhythm 
and no significant abnormalities were noted.  During the 
stress period there was no significant segment change 
compared to the baseline, and no angina.  Total METs achieved 
was 7.0, and the stress test was negative for ECG evidence of 
inducible ischemia at low levels of myocardial stress.  
Following the examination, the examiner diagnosed the veteran 
with paroxysmal tachycardia, controlled with Verapamil.  

The veteran is currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7010, which 
assigns a 10 percent rating when there is permanent atrial 
fibrillation; or, one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  A 30 percent evaluation 
is assessed where there is more than four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
fibrillation documented by ECG or Holter monitor.

In reviewing the rating criteria in relation to the veteran's 
paroxysmal tachycardia, the Board finds that the veteran's 
disability is most consistent with the currently assigned 10 
percent evaluation and that an increased evaluation is not 
warranted.  In this regard, the record indicates that the 
veteran has suffered no tachycardic episode since beginning 
the medication Verapamil in May 1991 to control his 
paroxysmal tachycardia.  As such, the veteran does not meet 
the required criteria that more than four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
fibrillation be documented by ECG or Holter monitor.  
Additionally, ECG examination from the July 1999 examination 
revealed that the veteran's heart presented as normal, and 
there was no angina or other significant change from the 
veteran's cardiac baseline upon stress testing.  ECG findings 
determined the veteran had normal rate and sinus rhythm.  The 
veteran had taken his prescribed Verapamil the morning of the 
testing.

The veteran argues that he already meets the 30 percent 
criteria of Diagnostic Code 7010, and submitted a medical 
treatment log to prove that he received treatment for four 
tachycardic episodes between March of 1990 and May of 1991.  
These records were relevant in helping the veteran establish 
a service connection for his tachycardia claim.  However, as 
the veteran first filed his claim of tachycardia in 1999, the 
Board cannot determine the veteran's current disability 
rating based upon almost decade-old information which does 
not represent the veteran's current state of health.  The 
present level of disability is of primary concern, and 
evaluations are assigned from the date of the claim.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
under the 30 percent rating criteria, Diagnostic Code 7010 
calls for a showing of more than four episodes per year 
evidenced by ECG or Holter monitor.  The evidence submitted 
for the veteran shows four, not more than four, treatments 
for tachycardia in a one year period, and no ECG or Holter 
monitor evidence has been submitted regarding any of these 
episodes.

The veteran also argues that he should be entitled to a 
higher rating because if he went off his prescription, he 
states that he would have more than four episodes of 
paroxysmal tachycardia in a year, thus meeting the 30 percent 
evaluation criteria under 38 C.F.R. § 4.104, Diagnostic Code 
7010.  That the veteran may again have tachycardic episodes 
were he to go off his current medication is not relevant to 
his current disability rating.  Factually, medication has 
prevented the veteran having a tachycardic episode for nearly 
ten years.  There are no indications that the veteran will 
not remain free from tachycardic episodes as long as he 
continues his medication.  Recent examination and stress 
testing of July 1999 yielded no evidence of any rhythm 
problems whatever.  It is properly upon these facts that the 
veteran's disability evaluation is based, because it is these 
facts which reflect the veteran's current state of health and 
degree of impairment.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
paroxysmal tachycardia, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 10 percent rating for paroxysmal tachycardia.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his paroxysmal 
tachycardia, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

Based on the foregoing, entitlement to an increased 
evaluation for paroxysmal tachycardia, either on a schedular 
or extra-schedular basis is denied. The Board has considered 
the benefit of the doubt rule in this case, but as there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the claim, the rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An evaluation in excess of 10 percent for paroxysmal 
tachycardia is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

